Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/24/2021.
Claims 1, 14, 16, 18, 23, 32, and 35 have been amended. Claims 13, 30, 31, and 34 have been newly canceled and claims 37-39 have been newly added.

Claims 1-12, 14-29, 32-33, 35-39 are currently pending.
Claims 4, 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2020.


Claims 1-3, 5, 9-12, 14-29, 32-33, 35-39 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Drawings
The drawings were received on 06/07/2021.  These drawings are accepted. The petition for color drawings was granted on 06/25/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-12, 14-29, 32-33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Reid et al (US 2014/0301985-previously cited).
The claims are drawn to a method of engrafting cells to a target tissue comprising contacting the target tissue with a patch graft, wherein the patch graft comprises: (a) a mixed population of two or more cell types, at least one of which is an early lineage stage cell capable of expressing and/or secreting MMPs, in a medium in a first hydrogel having a viscoelasticity sufficient to allow migration of the cells toward a target tissue and into a target tissue, and (b) a backing comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit migration of said cells away from the target tissue and through said backing, in which said backing comprises (i) a porous mesh infused with a second hydrogel or (ii) a non-porous material. 

Regarding claims 1-3, 5, 9-12, 35-36, Mooney teach a cell transplantation device that contains a mixture of cells and can be used for organ and tissue regeneration (page 3 para 17) repair and augmentation of function of a mammalian bodily tissue (page 3 para 19). The mixed cells may include stem cells such as mesenchymal stem cells (MSCs, early lineage stage cell) and pancreatic stem cells (epithelial stem cells) (page 3 para 17 and page 6 para 44). As per Applicant’s disclosure, MSCs are early lineage stage cells capable of expressing and secreting MMPs (see page 36 lines 14-21 of Applicant’s specification). This device includes a scaffold composition which incorporates or is coated with a bioactive composition, the device regulates the egress of resident cells through the physical or chemical characteristics of the scaffold. The scaffold can be differentially permeable, allowing cell egress (migration) only in certain physical areas of the scaffold. The permeability of the scaffold composition is regulated by selecting or engineering a material for viscoelasticity (page 1 para 6). This would render obvious a material that would inhibit cell migration towards an undesired direction, away from the target tissue and towards the backing material.
Mooney include wherein their polymeric carriers include a mesh (pages 12-13 para 79) and specifically wherein the scaffold is porous (page 2 para 16, page 7 para 49) and fabricated from a variety of polymers including a hydrogel and hyaluronic acid (hyaluronan) (page 8 para 51-52).
The scaffold is biocompatible and biodegradable (page 2 para 13). The cells incubated in the scaffold are educated and induced to migrate out of the scaffold to directly affect a target tissue, e.g. an injured tissue site (page 7 para 47-48). The 
One of ordinary skill in the art would have been motivated to select pancreatic tissue injured by diseases such as diabetes because Reid suggest that such injured tissue is in need of repair and would benefit from a mixture of pancreatic cells, stem and progenitor cells (pages 2-3, para 14-15). One of ordinary skill in the art would have had a reasonable expectation of success in applying the method of Mooney to injured pancreatic tissue because Mooney suggests that damaged tissue is a suitable tissue type for their method and Mooney also includes the use of a mixture of stem, progenitor and pancreatic stem cells in their composition as well.
Regarding claim 14, Mooney teach addition of a first and second hydrogel coating (page 10 para 69) and compartment layers (pages 10-11 para 70-71) to control the cells. The release profiles from the scaffold devices are controlled by both factor diffusion and polymer degradation, the dose of the factor loaded in the system and the composition of the polymer (page 12 para 78). With migration away from the target tissue being discouraged, the addition of a third hydrogel layer on the opposite side (serosal surface) of the backing away from the cells would be obvious to reinforce the backing of the scaffold and prevent cells from migrating away from the target tissue. One of ordinary skill in the art would have had a reasonable expectation of success because Mooney specifically suggests adding layers to regulate cell locomotion (migration) (page 3 para 18) and outer coverings (backings) (page 24 para 154). The 
Regarding claims 15-17, Mooney suggests wherein the hydrogels are made from hyaluronic acid (hyaluronan)(page 8 para 51-52).
Regarding claim 18, the cells may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain sternness) (page 10 para 68-69).
Regarding claims 19-27, Mooney teach wherein the mixed cells may include adult stem cells, mesenchymal stem cells (MSCs, early lineage stage cell), pancreatic stem cells, pancreatic islet cells, epithelial cells (page 3 para 17 and page 6 para 44). Reid teach that biliary tree stem cells (BTSC) can give rise to either liver or pancreas (page 3 para 24) and thus these cells would be obvious for use in the repair of pancreatic tissue as pancreatic progenitor cells or pancreatic stem cells.
Regarding claim 28, Mooney teach wherein the cells are autologous or allogeneic (page 14 para 92).
Regarding claim 29, Mooney teach wherein the cells are programmed/reprogrammed (genetically modified) (page 15 para 97).
Regarding claim 32, Mooney teach wherein the scaffold (backing) comprises a nonporous material such as metals and silk (page 2 para 13, page 24 para 154).
Regarding claim 33, Mooney teach wherein the scaffold (backing) includes materials that have sufficient resilience to withstand mechanical forces, able to be tethered to a target organ or tissue and has sufficient flexibility to be tethered to locations with curvature (such as a liver) (page 7 para 49, page 24 para 154).
.


Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Reid et al (US 2014/0301985-previously cited) as applied to claims 1-3, 5, 9-12, 14-29, 32-33, 35-36 above, and further in view of Ghosh et al (Biomaterials, 2007-from IDS filed 02/17/2021) and Hanjaya-Putra et al (US 2012/0225814-from IDS filed 11/14/2018).
Regarding claims 37-39, Mooney teach that they utilize materials with a relatively low elastic modulus, e.g., 0.1-100, 1-100kPa (e.g. 100 Pa, 1,000 Pa are included at the low end of these ranges) and that stiff materials would not be suitable, as such materials would not conform to a wound and that this is why they include hydrogels and elastomeric polymers (page 24 para 154). Mooney discloses that the scaffold may be composed of multiple gel layers of various levels of rigidity and form a sandwich configuration” (pages 10-11 para 63-71).
Mooney do not explicitly recite the claimed viscoelasticities for the various layers.
Ghosh examines the effects of viscoelastic properties of hyaluronan/fibronectin hydrogels on cell behavior (Abstract). Ghosh discloses preparing hydrogels with viscoelasticity of 95, 550 and 4270 Pa and seeding human dermal fibroblasts (hDFs) on the hydrogels (Section 2.1,2.4). hDF migration speed significantly decreased as viscosity of the hydrogel increased (Section 3.3.1, Fig. 5). Ghosh suggests that softer 
Hanjaya-Putra teach the viscoelasticities of hydrogels (including hyaluronic acid) intended for use in regenerative medicine (page 2 para 10, para 17, page 3 para 35) and indicate that values of 650 +/- 180 Pa provide a rigid hydrogel, 75 +/-40 Pa for a firm hydrogel and 10+/-2 Pa for a yielding hydrogel (page 3 para 35). Cell migration is discussed as well (page 7 para 77, page 8 para 87, para 91, page 9 para 92, page 15 para 153, pages 18-19, para 180).
As Mooney, Ghosh and Hanjaya-Putra are all directed to hyaluronan based hydrogels and cellular migration therein by modulating physical characteristics of the hydrogel, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated with a reasonable expectation of success to utilize the viscoelasticities suggest by Ghosh and Hanjaya-Putra because they fall within the range of viscoelasticities suggested by Mooney to both promote and inhibit cellular migration within the hydrogel. Softer hydrogels of about 95 Pa would be utilized in the first hydrogel where cell migration toward the target tissue is desired. More firm hydrogels of about 500 Pa would be more desirable for the second and third hydrogels so that they can prevent egress of the administered cells away from the target tissue.
The combined teachings of Mooney et al, Reid et al, Ghosh et al and Hanjaya-Putra et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5, 9-12, 14-29, 32-33, 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-20, 23-24, 27-31 of copending Application No. 16/006,482 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) and Reid et al (US 2014/0301985).
The claims of the copending application are drawn to methods of engrafting cells into a target tissue by contacting the target tissue with a patch graft.
The copending claims do not specifically include all the claimed features in one embodiment and wherein the cells include biliary tree stem cells.
Mooney and Reid render obvious pancreatic tissue as a target tissue for a patch graft and suggest the inclusion of biliary tree stem cells as described above.

Therefore the combined teachings Mooney et al, Reid et al, and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5, 9-12, 14-29, 32-33, 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-22 and 28 of copending Application No. 16/006464 (allowed but not yet issued) in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Reid et al (US 2014/0301985). 
The claims of the copending application are drawn to patch graft compositions.
The copending claims do not specifically include all the claimed features in one embodiment and wherein the cells include biliary tree stem cells.
Mooney and Reid render obvious pancreatic tissue as a target tissue for a patch graft and suggest the inclusion of biliary tree stem cells as described above.
Therefore the combined teachings Mooney et al, Reid et al, and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.



Claims 1-3, 5, 9-12, 14-29, 32-33, 35-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-88 of copending Application No. 16/422086 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Reid et al (US 2014/0301985). 
The claims of the copending application are drawn to methods of engrafting cells into a solid organ with patch graft compositions.

Mooney and Reid render obvious pancreatic tissue as a target tissue for a patch graft and suggest the inclusion of biliary tree stem cells as described above.
Therefore the combined teachings Mooney et al, Reid et al, and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues that Mooney teaches that all compartments are configured so that the donor cells can pass through the material (paragraphs 47 and 70) and therefore teaches away from the presently claimed invention. Applicant asserts that Mooney teaches away from including a backing material which inhibits migration of the mixed population in a direction of the backing. Applicant asserts that there is no motivation to add such a backing to the invention of Mooney.
This is not found persuasive. Mooney teach a cell transplantation device that contains a mixture of cells and can be used for organ and tissue regeneration (page 3 para 17) repair and augmentation of function of a mammalian bodily tissue (page 3 para 19). This device includes a scaffold composition which incorporates or is coated with a bioactive composition, the device regulates the egress of resident cells through the 
Applicant argues that silk is merely disclosed in Mooney in the context of the scaffold and not in the context of any backing.
This is not found persuasive. The scaffold is a device that contains the cells and controls their egress based on the choice of material. A backing can be any material that prevents the egress of cells in an undesired direction.
Applicant argues that Mooney only provides a long laundry list of different options for biomaterials and cell types (at paragraphs 48, 63, 68 and 71). Applicant asserts that Mooney does not provide sufficient guidance for a person of ordinary skill in the art to arrive at the claimed method for engrafting cells into a pancreas with a reasonable expectation of success.
This is not found persuasive. First, Applicant has not provided any evidence that Mooney is missing any essential information or guidance. Second, a long list of suitable biomaterials and cell types also reflects the predictability of the art as the mechanism by which the device functions is known and the types of biomaterials and cells are known to behave in an expected manner. 
 In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632